EXHIBIT Contact Info: Media: Shep Doniger 561-637-5750; sdoniger@bdcginc.com Celsius Holdings, Inc.: Jan Norelid ; jnorelid@celsius.com Investor Information: Jon Cunningham x107; investor@celsius.com Celsius books 800,000 can international order Celsius sells shares in $500,000 private placement Delray Beach, Fla.—April 7, 2008 Celsius Holdings, Inc. (OTC BB: CSUH.OB) announced today that it has received an order for 800,000 cans to be shipped in April, 2008 from its master distributor Joseph and Gionis, LLC (“J&G”) for the Middle East. The product is being shipped to a sub-distributor in Lebanon.
